          Case 3:18-cv-01502-JAM Document 71 Filed 03/19/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 VERNON HORN,
                        Plaintiff,

        -against-
                                                              No. 3:18-CV-1502 (JAM)
 CITY OF NEW HAVEN; and LEROY
 DEASE, PETISIA ADGER, DARYLE
 BRELAND, and JAMES STEPHENSON, in
 their individual capacities,                                 March 19, 2019

                        Defendants.



                         MOTION TO WITHDRAW APPEARANCE

       The undersigned moves to withdraw as counsel on behalf of Vernon Horn in the above-

captioned matter. This Motion is made pursuant to Local Rule 7(e) seeking an Order authorizing

my withdrawal of Appearance as counsel on behalf of Vernon Horn. The basis for withdrawal is

that I have been elected and sworn in as a member of the Connecticut General Assembly. While

no conflict of interest or other potential violation currently appears to exist under the Connecticut

Rules of Professional Conduct or the Connecticut Code of Ethics for Public Officials, out of a

sense of caution and in the best interests of his case, Mr. Horn and I have agreed that it would be

best that I withdraw my personal Appearance in this case. Other attorneys from Koskoff, Koskoff

& Bieder, P.C. have and will maintain appearances on file on behalf of Vernon Horn in this action.

       The undersigned certifies that Vernon Horn has been notified of this motion by telephone

conversation.

       WHEREFORE, Matthew S. Blumenthal respectfully requests this Court enter an Order

permitting withdrawal of Appearance as counsel to Vernon Horn in this matter.
          Case 3:18-cv-01502-JAM Document 71 Filed 03/19/19 Page 2 of 2



               Dated at Bridgeport, Connecticut, this 19th day of March, 2019.

                                                      Respectfully submitted,

                                              By:            /s/
                                                      MATTHEW S. BLUMENTHAL
                                                      D. Conn. Bar #ct30448
                                                      KOSKOFF KOSKOFF & BIEDER
                                                      350 FAIRFIELD AVENUE
                                                      BRIDGEPORT, CT 06604
                                                      Email: mblumenthal@koskoff.com
                                                      TEL: 203-336-4421
                                                      FAX: 203-368-3244



                                       CERTIFICATION

        This is to certify that a copy of the foregoing document was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.




                                                          /s/
                                                      MATTHEW S. BLUMENTHAL
